The appellant was convicted in the County Court of Panola County, Texas, of unlawfully carrying a pistol, and his punishment assessed at a fine of $100. *Page 31 
1. In the motion for a new trial complaint is made of the refusal of the court to give special charges Nos. 1, 2, 3 and 5. These charges do not bear the signature of the judge trying the cause and can not be considered by this court. Code of Criminal Procedure, art. 718; Jeffries v. State, 9 Texas Crim. App., 598.
2. There is but one bill of exception in the record, and this is not approved by the judge. In fact, the endorsement states: "This bill of exception is not approved; there was no objection reserved to any part of the testimony." Therefore, we can not consider it.
3. There are only two other grounds in the motion for a new trial. One is that the jury was not regularly drawn by a jury commission, but was summoned by the sheriff. In the record we find a contest of the motion for a new trial filed by the county attorney, in which it is stated that defendant and his counsel had agreed in open court that a jury might be summoned by the sheriff. The other objects to two paragraphs of the charge of the court, the reasons for the objection being: "This portion of the charge authorized the jury to find defendant guilty regardless of whether the pistol was broken and out of repair or not." The jury had been told by the court in another paragraph that if the pistol was being carried for the purpose of having same repaired, they would find him not guilty, and in the paragraph following the one complained of, the court states that if the jury have reasonable doubt as to whether the pistol was out of repair they would acquit him.
Finding no error in that part of the record that we are authorized to consider, the judgment is affirmed.
Affirmed.